                                                          Case 2:20-cv-05353-ODW-AS Document 1 Filed 06/16/20 Page 1 of 16 Page ID #:1



                                                           1   Justin A. Palmer (SBN. 270857)
                                                               FILER | PALMER, LLP
                                                           2   249 E. Ocean Blvd., Suite 501
                                                           3
                                                               Long Beach, CA 90802
                                                               Telephone: (562) 304-5200
                                                           4   Facsimile: (562) 394-0504
                                                               Email:       justin@filerpalmer.com
                                                           5
                                                           6
                                                               Counsel for Plaintiffs,
                                                               SUMMER MEDFORD, TENE CARR-MEDFORD, and
                                                           7   JOHN MEDFORD
                                                           8
                                                                                       IN THE UNITED STATES DISTRICT COURT
                                                           9                             CENTRAL DISTRICT OF CALIFORNIA
                                                          10
                                                               SUMMER MEDFORD, TENE CARR-                Case No.
                                                          11   MEDFORD, and JOHN MEDFORD,
FILER|PALMER, LLP




                                                          12                                             COMPLAINT FOR DECLARATORY
                    249 East Ocean Boulevard, Suite 501




                                                                                Plaintiff,                  AND INJUNCTIVE RELIEF
                         Telephone (562) 304-5200




                                                          13
                           Long Beach, CA 90802




                                                                     vs.
                                                                                                              1) VIOLATION OF THE FREE EXERCISE
                                                          14
                                                                                                                 CLAUSE OF FIRST AMENDMENT OF THE
                                                          15                                                     UNITED STATES CONSTITUTION
                                                                                                              2) VIOLATION OF THE RIGHT TO PRIVACY
                                                          16                                                     GUARANTEED UNDER THE FOURTH
                                                               THE REGENTS OF THE                                AMENDMENT OF THE UNITED STATES
                                                          17                                                     CONSTITUTION
                                                               UNIVERSITY OF CALIFORNIA;
                                                          18   and Does 1-10,                                 3) VIOLATION OF THE RIGHT TO PRIVACY
                                                                                                                 GUARANTEED UNDER THE FOURTEENTH
                                                          19                                                     AMENDMENT OF THE UNITED STATES
                                                                                Defendants.                      CONSTITUTION
                                                          20                                                  4) VIOLATION OF SECTION 504 OF THE
                                                                                                                 REHABILITATION ACT OF 1973 (29 U.S.C. §
                                                          21                                                     794)
                                                          22                                                  5) VIOLATION OF THE AMERICAN'S WITH
                                                                                                                 DISABILITIES ACT 42 U.S.C. §12101 ET
                                                          23                                                     SEQ.
                                                                                                                    REQUEST FOR EMERGENCY
                                                          24                                                         TEMPORARY RESTRAINING
                                                                                                                    ORDER INJUNCTIVE RELIEF -
                                                          25                                                                    RCFC 65
                                                          26
                                                          27

                                                          28        p-Complaint.docx                      1

                                                                                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                          Case 2:20-cv-05353-ODW-AS Document 1 Filed 06/16/20 Page 2 of 16 Page ID #:2




                                                           1         Plaintiffs, and each of them, allege the following:
                                                           2                                         JURISDICTION
                                                           3         1.          Counts in this Action arise out of the First, Fourth and Fourteenth
                                                           4   Amendments to the United States Constitution, The Rehabilitation Act of 1973 (29
                                                           5   U.S.C. § 794) and The American's With Disabilities Act 42 U.S.C. §12101 et seq.
                                                           6                                              VENUE
                                                           7         2.          Venue is proper in the United States District Court for the Central
                                                           8   District of California, pursuant to 28 U.S.C. sections 84 and 1391. The events that
                                                           9   gave rise to this complaint are occurring in Los Angeles, County of Los Angeles, in
                                                          10   the State of California, and one or more of the defendants has its Principal Place of
                                                          11   Business in the County Los Angeles, California.
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12                                             PARTIES
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13         3.          Summer Medford is a minor child and a resident of the State of
                                                          14   California. She is currently a patient at Ronald Reagan UCLA Medical Center.
                                                          15         4.          Tene Carr-Medford is an adult and a resident of the State of California.
                                                          16   She is the mother of Summer Medford. Pursuant to the California Family Code§
                                                          17   6910 she is the healthcare decision maker for Summer Medford, a minor.
                                                          18         5.          John Medford is an adult and a resident of the State of California. He is
                                                          19   the father of Summer Medford. Pursuant to the California Family Code§ 6910 he is
                                                          20   the healthcare decision maker for Summer Medford, a minor.
                                                          21         6.          Defendant THE REGENTS OF THE UNIVERSITY OF
                                                          22   CALIFORNIA (“UC Regents”) are entities of the State of California. Defendant UC
                                                          23   Regents operates the UCLA Healthcare system, including the Ronald Reagan
                                                          24   UCLA Medical Center, where Summer Medford is currently located. Plaintiff is
                                                          25   informed and believes, and on the basis of said information and belief, alleged that
                                                          26   UC Regents receive funding from the state and federal government which is used to
                                                          27
                                                                     p-Complaint.docx                             2
                                                          28
                                                                                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                          Case 2:20-cv-05353-ODW-AS Document 1 Filed 06/16/20 Page 3 of 16 Page ID #:3




                                                           1   directly and indirectly provide healthcare services to individuals including but not
                                                           2   limited to Summer Medford.
                                                           3         7.          Plaintiffs are ignorant of the true names and capacities of defendants
                                                           4   sued herein as Does 1 through 10, inclusive, and therefore sue these defendants by
                                                           5   such fictitious names and capacities. Plaintiffs are informed and believe and based
                                                           6   thereon allege that each of the fictitiously named defendants is responsible in some
                                                           7   manner for the occurrences herein alleged, and that plaintiffs' injuries as herein
                                                           8   alleged were proximately caused by the actions and/or in-actions of said Doe
                                                           9   defendants. Plaintiffs will amend this complaint to include the true identities of said
                                                          10   doe defendants when they are ascertained.
                                                          11         8.          At all times mentioned, each of the defendants was acting as the agent,
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12   principal, employee, and/or employer of one or more of the remaining defendants
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13   and was, at all times herein alleged, acting within the purpose, course, and scope of
                                                          14   such agency and/or employment for purposes of respondent superior and/or
                                                          15   vicarious liability as to all other defendants.
                                                          16         9.          At all times mentioned herein, the defendants, and each of them,
                                                          17   employed, hired, trained, retained, and/or controlled the actions of all other
                                                          18   defendants, and each of them.
                                                          19                                               FACTS
                                                          20         10.         On June 11, 2020, Summer Medford went into cardiac arrest and was
                                                          21   admitted Ronald Reagan UCLA Medical Center. Currently, Summer Medford is on a
                                                          22   Extra Corporeal membrane Oxygenation (ECMO) which supports lung and heart and
                                                          23   supports breathing.
                                                          24         11.         California Health and Safety Code § 7180, in force and effect, at all times
                                                          25   material to this action provides that "An individual who has sustained either (1)
                                                          26   irreversible cessation of circulatory and respiratory functions, or (2) irreversible
                                                          27
                                                                     p-Complaint.docx                              3
                                                          28
                                                                                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                          Case 2:20-cv-05353-ODW-AS Document 1 Filed 06/16/20 Page 4 of 16 Page ID #:4




                                                           1   cessation of all functions of the entire brain, including the brain stem, is dead. A
                                                           2   determination of death must be made in accordance with accepted medical standards."
                                                           3         12.         California Health and Safety Code § 7181 provides that an individual
                                                           4   can be pronounced dead by a determination of "irreversible cessation of all functions
                                                           5   of the entire brain, including brain stem." It requires "independent" confirmation by
                                                           6   another physician.
                                                           7         13.         Summer is currently receiving stem cell and exosome treatment under
                                                           8   the direction of AMA Regeneration and Dr. Alice Hoffman, Summer’s pediatric
                                                           9   rheumatologist. AMA Regeneration physician Dr. Pien believes the continued
                                                          10   treatment and additional monitoring will stabilize Summer’s medical condition and
                                                          11   brain function, eliminating the need for life support and ECMO function. She also
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12   believes more time is needed to adequately assess Summer’s brain and motor
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13   functioning to determine further medical interventions.
                                                          14         14.         Dr. Alice Pien believes additional time is needed to fully evaluate the
                                                          15   results of certain treatment to determine further medical interventions are, specifically
                                                          16   to see if Summer’s body has responded to positive regeneration of certain cellular
                                                          17   function before.
                                                          18         15.         Defendant UC Regents, by and through it’s agent Anil Sapru, Division
                                                          19   Chief Pediatric Medicine, has informed Plaintiffs Tene Carr-Medford and John
                                                          20   Medford that Summer is “dead” utilizing the definition of "brain death" derived from
                                                          21   California Health & Safety Code§ 7180.
                                                          22         16.         Plaintiffs are Christians with firm religious beliefs that as long as the
                                                          23   heart is beating, Summer is alive. Plaintiffs have personal knowledge of others who
                                                          24   had been diagnosed as brain dead, where the decision makers were encouraged to
                                                          25   "pull the plug" yet they didn't and their loved one emerged from legal brain death to
                                                          26   where they had cognitive ability and some even fully recovering. These religious
                                                          27
                                                                     p-Complaint.docx                             4
                                                          28
                                                                                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                          Case 2:20-cv-05353-ODW-AS Document 1 Filed 06/16/20 Page 5 of 16 Page ID #:5




                                                           1   beliefs involve providing all treatment, care, and nutrition to a body that is living,
                                                           2   treating it with respect and seeking to encourage its healing.
                                                           3         17.         Dr. Sapru has advised of his plan to disconnect the ECMO that Summer
                                                           4   Medford is relying upon to breathe on June 16, 2020 to preform an apnea test,
                                                           5   claiming that she is brain dead pursuant to California Health and Safety Code§ 7180.
                                                           6   Defendants claim that, since they have pronounced Summer dead that Plaintiffs have
                                                           7   no right to exercise any decision-making authority vis-à-vis maintaining her daughter
                                                           8   on the ECMO device.
                                                           9         18.         To stop Defendants from terminating Summer’s ECMO dependence,
                                                          10   Plaintiffs, Tene Carr-Medford and John Medford have filed this Complaint, along
                                                          11   with an Ex Parte Application for a Temporary Restraining Order seeking an order (1)
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12   authorizing the petitioners (Summer’s parents) to make medical care decisions for
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13   Sumner and for an injunction under to prohibit Defendant UC Regents withholding
                                                          14   life support from Summer.
                                                          15         19.         Plaintiffs, Tene Carr-Medford and John Medford vehemently oppose the
                                                          16   efforts of the Defendants to exclude them from the decision making regarding their
                                                          17   daughter and their insistence that they have no right vis-à-vis the decision to
                                                          18   disconnect the ECMO. Plaintiffs have expressly forbidden the defendants from
                                                          19   removing all life support systems and devices, and defendants have refused their
                                                          20   requests. Defendants likewise dismiss the medical opinion of Dr. Alice Pien, who has
                                                          21   advised Summer required further monitoring and additional stem and exosome cell
                                                          22   treatment to regenerate her brain function.
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                                     p-Complaint.docx                          5
                                                          28
                                                                                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                          Case 2:20-cv-05353-ODW-AS Document 1 Filed 06/16/20 Page 6 of 16 Page ID #:6



                                                           1
                                                                   FACTS WARANTING EMERGECY TEMPORARY RESTRAINING
                                                           2
                                                                                          ORDER AND INJUNCTIVE RELIEF
                                                           3
                                                                     20.         There is a substantial likelihood of success on the merits given the wealth
                                                           4
                                                               of decisional authority, both in the Court of Appeal, and the U.S. Supreme Court
                                                           5
                                                               demonstrating the constitutional rights people have over their decision making role in
                                                           6
                                                               their healthcare and for parents over the healthcare decisions concerning their
                                                           7
                                                               children.
                                                           8
                                                                     21.         The injuries threatened of the conduct is not enjoined will be irrevocable
                                                           9
                                                               and irreparable, Summer Medford will be taken off the ECMO, her heart will stop
                                                          10
                                                               beating and she will cease to show any signs associated with a living body. If they are
                                                          11
                                                               prohibited from making healthcare decisions re nutrition, medications, etc., their
FILER|PALMER, LLP




                                                          12
                    249 East Ocean Boulevard, Suite 501




                                                               daughter will starve and her electrolytes will get out of balance and other
                         Telephone (562) 304-5200




                                                          13
                           Long Beach, CA 90802




                                                               complications will arise that will hasten, and ultimately lead to, Summer's death.
                                                          14
                                                                     22.         The threatened injury is death to Summer and loss of a daughter to Tene
                                                          15
                                                               and John. Defendants have stated no reason they would suffer a loss other than its
                                                          16
                                                               demoralizing to treat a dead person.
                                                          17
                                                                     23.         This case is one of national interest and the issue of the right to
                                                          18
                                                               participate in healthcare decisions is one of great public concern. Therefore, granting
                                                          19
                                                               of preliminary injunction is in the public interest.
                                                          20
                                                                               TERMS OF THE PROPOSED RESTRAINING ORDER
                                                          21
                                                                     24.         Plaintiffs seek to have defendants be restrained from removing the
                                                          22
                                                               ECMO.
                                                          23
                                                                     25.         Plaintiffs seek to have defendants initiate the provision of nutrition to
                                                          24
                                                               Summer.
                                                          25
                                                          26
                                                          27

                                                          28         p-Complaint.docx                              1

                                                                                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                          Case 2:20-cv-05353-ODW-AS Document 1 Filed 06/16/20 Page 7 of 16 Page ID #:7




                                                           1          26.        Plaintiffs seek to have to take all medically available steps/measures to
                                                           2   seek to improve her health and prolong her life including nutrition including the
                                                           3   insertion of a tracheostomy tube and a gastric tube.
                                                           4          27.        Plaintiffs seek to be provided ample time and support (including the
                                                           5   placement of the tracheostomy tube and the gastric tube) to try and locate a facility
                                                           6   that will accept her as a patient to treat her and provide her vent support.
                                                           7                                          FIRST COUNT
                                                           8           (Violation of First Amendment Rights - Free Exercise of Religion)
                                                           9                                      (Against All Defendants)
                                                          10          28.        Plaintiffs incorporates by reference each of the preceding paragraphs as
                                                          11   if fully set forth herein.
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12          29.        This action arises under the United States Constitution, particularly
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13   under the provisions of the Free Exercise Clause of the First Amendment to the
                                                          14   Constitution of the United States.
                                                          15          30.        The acts complained of herein are being committed by the Defendants,
                                                          16   and are depriving Plaintiffs CARR MEDFORD, MEDFORD and Summer Medford
                                                          17   of their rights to freely express their religious beliefs. The denial of these rights
                                                          18   threatens the very existence of Summer and will completely sever the relationship that
                                                          19   still endures between Tene, John and Summer.
                                                          20          31.        The Defendants, and each of them, knowingly and willfully conspired
                                                          21   and agreed among themselves to violate Plaintiffs' civil rights so as to injure Plaintiffs,
                                                          22   and each of them.
                                                          23          32.        As a proximate cause of the Defendants' conduct, Plaintiffs, and each of
                                                          24   them, are incurring attorney fees and litigation costs, including the costs of retaining
                                                          25   experts.
                                                          26
                                                          27
                                                                     p-Complaint.docx                             7
                                                          28
                                                                                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                          Case 2:20-cv-05353-ODW-AS Document 1 Filed 06/16/20 Page 8 of 16 Page ID #:8




                                                           1          33.        Plaintiffs pray for relief in the form of a declaration of the right of
                                                           2   Plaintiffs, Tene Carr Medford and John Medford, to exercise control over the
                                                           3   determination of the healthcare to be provided to and received by Summer Medford
                                                           4   and a declaration that the application of California Health and Safety Code § 7181, as
                                                           5   defendants seek to do, giving them the right to discontinue ECMO support over the
                                                           6   objection of Plaintiffs Tene Carr Medford and John Medford, is unconstitutional as
                                                           7   an interference with Plaintiffs exercise of their religious beliefs.
                                                           8          34.        Plaintiffs pray for an injunction prohibiting Defendants from removing
                                                           9   ECMO support and an order that they institute nutritional support and other medical
                                                          10   treatments to as to provide her with proper care and treatment designed promote her
                                                          11   maximum level of medical improvement and to provide Plaintiff a reasonable time to
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12   continue the series of stem cell and exosome treatment under the direction of AMA
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13   Regeneration and Dr. Alice Hoffman in accordance with their religious beliefs.
                                                          14                                        SECOND COUNT
                                                          15                  (Violation of Fourth Amendment Rights - Privacy Rights)
                                                          16                                     (Against All Defendants)
                                                          17          35.        Plaintiffs incorporates by reference each of the preceding paragraphs as
                                                          18   if fully set forth herein.
                                                          19          36.        This action arises under the United States Constitution, particularly
                                                          20   under the provisions of the Privacy Rights established and recognized as existing
                                                          21   within and flowing from Fourth Amendment to the Constitution of the United States.
                                                          22          37.        Each of the acts complained of herein was committed by the Defendants,
                                                          23   and each of them, and by seeking to deny Tene Carr Medford, John Medford and
                                                          24   Summer Medford of the rights to privacy including but not limited to their rights to
                                                          25   have control over their health care, by refusing to provide health care to them, and by
                                                          26
                                                          27
                                                                     p-Complaint.docx                            8
                                                          28
                                                                                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                          Case 2:20-cv-05353-ODW-AS Document 1 Filed 06/16/20 Page 9 of 16 Page ID #:9




                                                           1   denying them the right to have control over the health care decisions affecting
                                                           2   Summer, which are recognized under the Fourth Amendment of the U.S. Constitution.
                                                           3           38.        The conduct of the Defendants, and each of them, has deprived Plaintiffs
                                                           4   of the rights of privacy that they have over their medical decisions.
                                                           5           39.        As a direct and proximate result of the Defendants' conduct, as alleged
                                                           6   herein, Plaintiffs are in great risk of the death of Summer Medford occurring. She has
                                                           7   been suffering, as has Tene Carr Medford and John Medford by being prohibited from
                                                           8   obtaining proper care for Summer and by being deprived of the right of knowing that
                                                           9   Summer was being cared for and, instead, fearing that she was becoming weaker and
                                                          10   dying because of the refusal of the defendants to provide treatment.
                                                          11           40.        As a direct and proximate result of the Defendants' conduct, the Plaintiffs
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                          12   have suffered past and future general damages in amounts to be determined by proof
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                          13   at trial.
                                                          14           41.        As a proximate cause of the Defendants' conduct, Plaintiffs, and each of
                                                          15   them, are incurring attorney fees and litigation costs, including the costs of retaining
                                                          16   experts.
                                                          17           42.        Plaintiffs pray for relief in the form of a declaration of their rights of
                                                          18   privacy relating to their rights to control over their medical decisions and choices.
                                                          19   Plaintiff further request declaratory relief that the application of the determination of
                                                          20   the healthcare to be provided to and be received by Summer Medford and a
                                                          21   declaration that the application of California Health and Safety Code§ 7181, in the
                                                          22   manner in which Defendants seek to do so, so as to deprive Plaintiffs of their ability
                                                          23   to choose to remain on ECMO support is an unconstitutional interference with
                                                          24   Plaintiffs exercise of rights to privacy.
                                                          25           43.        Plaintiff prays for an injunction prohibiting Defendants from removing
                                                          26   ECMO support and an order that they institute nutritional support and other medical
                                                          27
                                                                      p-Complaint.docx                              9
                                                          28
                                                                                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                          Case 2:20-cv-05353-ODW-AS Document 1 Filed 06/16/20 Page 10 of 16 Page ID #:10




                                                            1   treatments to as to provide her with proper care and treatment designed to promote
                                                            2   her maximum level of medical improvement and to provide Plaintiff a reasonable time
                                                            3   to continue the series of stem cell and exosome treatment under the direction of AMA
                                                            4   Regeneration and Dr. Alice Hoffman.
                                                            5                                           THIRD COUNT
                                                            6                            (Violation of Fourteenth Amendment Rights to Privacy)
                                                            7          44.        Plaintiffs incorporates by reference each of the preceding paragraphs as
                                                            8   if fully set forth herein.
                                                            9          45.        This action arises under the United States Constitution, particularly
                                                           10   under the provisions of the Fourteenth amendment and its right to privacy.
                                                           11          46.        Each of the acts complained of herein was committed by the Defendants,
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                           12   and each of them, and by seeking to deny Tene Carr Medford, John Medford and
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                           13   Summer Medford of the rights to privacy including but not limited to their rights to
                                                           14   have control over their health care, by refusing to provide health care to them, and by
                                                           15   denying them the right to have control over the health care decisions affecting
                                                           16   Summer, which are recognized under the Fourteenth Amendment of the U.S.
                                                           17   Constitution.
                                                           18          47.        As a proximate cause of the Defendants' conduct, Plaintiffs, and each of
                                                           19   them, are incurring attorney fees and litigation costs, including the costs of retaining
                                                           20   experts.
                                                           21          48.        Plaintiffs pray for relief in the form of a declaration of their rights
                                                           22   Privacy over the healthcare decisions concerning Summer’s rights to exercise control
                                                           23   over her medical decisions and that the efforts to/ decision of UC Regents to
                                                           24   unilaterally remove Summer from the ECMO under California Health and Safety
                                                           25   Code§ 7181, are an unconstitutional interference with Plaintiffs Privacy rights.
                                                           26
                                                           27
                                                                      p-Complaint.docx                             10
                                                           28
                                                                                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                          Case 2:20-cv-05353-ODW-AS Document 1 Filed 06/16/20 Page 11 of 16 Page ID #:11




                                                            1          49.        Plaintiff prays for an injunction prohibiting Defendants from removing
                                                            2   ECMO support and an order that they institute nutritional support and other medical
                                                            3   treatments so as to provide her with proper care and treatment designed to promote
                                                            4   her maximum level of medical improvement, to insert a tracheostomy tube and a
                                                            5   gastric tube, and to provide Plaintiff a reasonable time to locate an alternate facility
                                                            6   to care for her child in accordance with her religious beliefs.
                                                            7                                           FOURTH COUNT
                                                            8                              (Violation of the Federal Rehabilitation Act)
                                                            9                                      Against All Defendants
                                                           10          50.        Plaintiffs incorporates by reference each of the preceding paragraphs as
                                                           11   if fully set forth herein.
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                           12          51.        Summer Medford is a handicapped and/or disabled individual as that
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                           13   term is defined under both the Rehabilitation Act of 1973.
                                                           14          52.        Section 504 of the Rehabilitation Act prohibits discrimination against
                                                           15   an "otherwise qualified" handicapped individual, solely by reason of his or her
                                                           16   handicap, under any program or activity receiving federal financial assistance.
                                                           17          53.        Hospitals such as UCLA Ronald Reagan Medical Center, operated by
                                                           18   Defendant UC Regents that accepts Medicare and Medicaid funding, is subject to
                                                           19   the Rehabilitation Act.
                                                           20          54.        The UCLA Ronald Reagan has admitted that the sole reason it wishes to
                                                           21   withhold ECMO treatment and the sole reason that it refuses to provide nutrition and
                                                           22   other medical treatment for Summer Medford over her parents objections, is because
                                                           23   of Summer's brain injury--her handicap and disability.
                                                           24          55.        Summer is "otherwise qualified" to receive treatment dismal long-term
                                                           25   prospects of living.
                                                           26
                                                           27
                                                                      p-Complaint.docx                            11
                                                           28
                                                                                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                          Case 2:20-cv-05353-ODW-AS Document 1 Filed 06/16/20 Page 12 of 16 Page ID #:12




                                                            1         56.         Thus, the Hospital's desire to withhold ECMO treatment, nutritional
                                                            2   support, and other medical treatment, from Summer over her parents objections,
                                                            3   violates the Rehabilitation Act.
                                                            4         57.         As a proximate cause of the Defendants' conduct, Plaintiffs, and each of
                                                            5   them, are incurring attorney fees and litigation costs, including the costs of retaining
                                                            6   experts.
                                                            7         58.         Plaintiffs pray for relief in the form of a declaration the effort to remove
                                                            8   Summer from her ECMO under California Health and Safety Code§ 7181, and their
                                                            9   refusal to provide her with medical care and nutritional support violates the
                                                           10   Rehabilitation Act and, therefore, Defendants should be ordered to continue said
                                                           11   support and to provide nutritional support and other medical support designed to allow
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                           12   Summer to continue existing and to have a best chance of regaining brain function.
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                           13         59.         Plaintiff prays for an injunction prohibiting Defendants from removing
                                                           14   ECMO support and an order that they institute nutritional support and other medical
                                                           15   treatments so as to provide her with proper care and treatment designed to promote
                                                           16   her maximum level of medical improvement, and to provide Plaintiffs a reasonable
                                                           17   time to continue the series of stem cell and exosome treatment under the direction of
                                                           18   AMA Regeneration and Dr. Alice Hoffman.
                                                           19                                              FIFTH COUNT
                                                           20                                 (Americans with Disabilities Act)
                                                           21                                       Against All Defendants
                                                           22         60.         Plaintiffs incorporate, herein by reference, paragraphs 1 through 67 as
                                                           23   though fully set forth herein.
                                                           24         61.         Section 302 of the Americans with Disabilities Act ("ADA") prohibits
                                                           25   discrimination against disabled individuals by "public accommodations." 42 U.S.C. §
                                                           26   12182.
                                                           27
                                                                      p-Complaint.docx                              12
                                                           28
                                                                                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                          Case 2:20-cv-05353-ODW-AS Document 1 Filed 06/16/20 Page 13 of 16 Page ID #:13




                                                            1         62.         A "disability" is "a physical or mental impairment that substantially
                                                            2   limits one or more of the major life activities" of an individual. 42 U.S.C. § 12102(2).
                                                            3   This includes any physiological disorder or condition affecting the neurological
                                                            4   system, musculoskeletal system, or sense organs, among others. 28 C.F.R. § 36.104
                                                            5   (definition of "physical or mental impairment").
                                                            6         63.         Brain damage from lack of oxygen is a disability, because it affects
                                                            7   Summer's neurological functioning, ability to walk, and ability to see or talk.
                                                            8         64.         "Public accommodation" is defined to include a "professional office of a
                                                            9   health care provider, hospital, or other service establishment." 42 U.S.C. § 12181(7).
                                                           10   The Hospital is a public accommodation under the ADA. 28 C.F.R. § 36.104.
                                                           11         65.         Section 302(a) of the ADA states a general rule of nondiscrimination
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                           12   against the disabled: General rule. No individual shall be discriminated against on the
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                           13   basis of disability in the full and equal enjoyment of the goods, services, facilities,
                                                           14   privileges, advantages, or accommodation of any place of public accommodations by
                                                           15   any person who owns, leases (or leases to), or operates a place of public
                                                           16   accommodation. 42 U.S.C. § 12182(a).
                                                           17         66.         In contrast to the Rehabilitation Act, the ADA does not require that a
                                                           18   handicapped individual be "otherwise qualified" to receive the benefits of
                                                           19   participation. Further, section 302(b)(l)(A) of the ADA states that "[i]t shall be
                                                           20   discriminatory to subject an individual or class of individuals on the basis of a
                                                           21   disability ... to a denial of the opportunity of the individual or class to participate in
                                                           22   or benefit from the goods, services, facilities, privileges, advantages, or
                                                           23   accommodations of an entity." 42 U.S.C. § 12182(b)(l)(A)(i).
                                                           24         67.         The Hospital seeks to deny Summer Medford the benefits of ECMO
                                                           25   services, nutrition and other medical treatment to Summer Medford by reason of her
                                                           26   disability. The Hospital's claim is that it is "futile" to keep alive a "brain dead" baby,
                                                           27
                                                                      p-Complaint.docx                            13
                                                           28
                                                                                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                          Case 2:20-cv-05353-ODW-AS Document 1 Filed 06/16/20 Page 14 of 16 Page ID #:14




                                                            1   even though the mother has requested such treatment. But the plain language of the
                                                            2   ADA does not permit the denial of ECMO services, and other medical services such
                                                            3   as the provision of nutrition and medical treatment that would keep alive a brain
                                                            4   injured child when those life-saving services would otherwise be provided to a baby
                                                            5   without disabilities at the parent's request. The Hospital's reasoning would lead to the
                                                            6   denial of medical services to brain injured individuals as a class of disabled
                                                            7   individuals. Such discrimination against a vulnerable population class is exactly what
                                                            8   the American with Disabilities Act was enacted to prohibit. The Hospital would
                                                            9   therefore violate the ADA if it were to withhold ECMO treatment, nutrition and other
                                                           10   medical treatment to Summer Medford.
                                                           11         68.         As a proximate cause of the Defendants' conduct, Plaintiffs, and each of
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                           12   them, are incurring attorney fees and litigation costs, including the costs of retaining
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                           13   experts.
                                                           14         69.         Plaintiffs pray for relief in the form of a declaration that the efforts of
                                                           15   Defendants, and each of them, to remove Summer from her ECMO under California
                                                           16   Health and Safety Code§ 7181, and their refusal to provide her with medical care and
                                                           17   nutritional support violates the ADA and, therefore, Defendants should be ordered to
                                                           18   continue said support and to provide nutritional support and other medical support
                                                           19   designed to allow Summer to continue existing and to have a best chance of regaining
                                                           20   brain function.
                                                           21         70.         Plaintiff prays for an injunction prohibiting Defendants from removing
                                                           22   ECMO support and an order that they institute nutritional support and other medical
                                                           23   treatments so as to provide her with proper care and treatment designed to promote
                                                           24   her maximum level of medical improvement, to insert a tracheostomy tube and a
                                                           25   gastric tube, and to provide Plaintiff a reasonable time to continue the series of stem
                                                           26
                                                           27
                                                                      p-Complaint.docx                             14
                                                           28
                                                                                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                          Case 2:20-cv-05353-ODW-AS Document 1 Filed 06/16/20 Page 15 of 16 Page ID #:15




                                                            1   cell and exosome treatment under the direction of AMA Regeneration and Dr. Alice
                                                            2   Hoffman in accordance with her religious beliefs.
                                                            3                                                        PRAYER
                                                            4          WHEREFORE, Plaintiffs pray judgment against Defendants and each of
                                                            5   them, as follows:
                                                            6   Counts One through Five:
                                                            7          1.         Declaratory Relief;
                                                            8          2.         Attorney fees;
                                                            9          3.         Injunctive relief including, but not limited, to injunctions precluding
                                                           10          removal of ECMO support and mandating introduction of nutritional support,
                                                           11          insertion of a tracheostomy tube, gastric tube, and to provide other medical
FILER|PALMER, LLP
                    249 East Ocean Boulevard, Suite 501




                                                           12          treatments and protocols designed to promote her maximum level of medical
                         Telephone (562) 304-5200
                           Long Beach, CA 90802




                                                           13          improvement and provision of sufficient time for Plaintiff to locate an
                                                           14          alternate facility to care for her child in accordance with her religious beliefs.
                                                           15          4.         Plaintiffs             also request that the Court issue whatever additional
                                                                                  {{ MrMs }} {{ client_first }} {{ client_last }}
                                                                                  In Re: In Re: Civil Lawsuit

                                                           16          injunctive
                                                                             Page 3 ofrelief
                                                                             {{ today.style2 }}
                                                                                        3       the Court deems appropriate; and
                                                           17          5.         For
                                                                                  unitedsuch  other and
                                                                                         and connected     further
                                                                                                       during difficult relief
                                                                                                                        times. Ias thetheir
                                                                                                                                 hope   court     may
                                                                                                                                            sacrifice    deem
                                                                                                                                                      inspires    proper.
                                                                                                                                                               us all to help
                                                                                  each other. Please know my office is here to help you and your family in any way we can
                                                           18                     — as your attorney and as your friend.


                                                           19    Dated: June 17, 2020                                     Respectfully
                                                                                 Please accept my warm wishes for good health,               Submitted,
                                                                                                                               safety and comfort.
                                                                                                                         FILER | PALMER, LLP
                                                           20                                                                      Very Truly Yours,

                                                           21
                                                           22                                                       By:
                                                                                                                                    Justin A. Palmer
                                                           23                                                                   For FILER |Justin
                                                                                                                                            PALMER,A.LLPPalmer
                                                                                                                                Attorneys for Plaintiffs,
                                                           24                                                              TENE CARR-MEDFORD, and JOHN
                                                                                                                                   MEDFORD
                                                           25
                                                           26
                                                           27
                                                                      p-Complaint.docx                                          15
                                                           28
                                                                                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                          Case 2:20-cv-05353-ODW-AS Document 1 Filed 06/16/20 Page 16 of 16 Page ID #:16



                                                            1
                                                            2
                                                            3
                                                            4
                                                            5
                                                            6

                                                            7
                                                            8
                                                            9
                                                           10
                                                           11
FILER|PALMER, LLP




                                                           12
                    249 East Ocean Boulevard, Suite 501

                         Telephone (562) 304-5200




                                                           13
                           Long Beach, CA 90802




                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27

                                                           28        p-Complaint.docx                    1

                                                                                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
